Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nanofiber
Applicant defines a nanofiber as “a fiber structure having a diameter of less than 1000 nanometers[, i.e., less than 1 μm] for more than half the length of the structure” [0107].  The base portion of the nanofiber can have a diameter of 10,000 nm [0107].  

Art Cited of Interest
USP 20110016675 to Mayers describes a method of making arrays of tapered bodies 204 having a circular cross-section (Fig. 3H, Fig. 10B).  The diameter at the base 202 can be 500 nm [0059].  The diameter 210 of the tip portion 206 can be 10 nm [0061].  For such a tapered body, the ratio of the tip diameter to that of the base portion,

    PNG
    media_image1.png
    206
    166
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    367
    682
    media_image2.png
    Greyscale

i.e., 10 nm:500 nm or 1:50, is consistent with the Mayers reference disclosure of LD-T1:LD-B1 ratio lying in the preferred range of “about 1:2 to about 1:50” [0061].  The tapered bodies are made by a discontinuous heat and pressure molding process 900.   

USP 20180346865 describes cylindrical post obstacles having a diameter of 10 nanometers [0126] – [0127], but does not describe forming them in the manner claimed.
    PNG
    media_image3.png
    556
    784
    media_image3.png
    Greyscale

USP 20140030788 describes high aspect ratio nanostructures as thin as about 1 nm [0067].  They are not formed in the claimed manner. 

USP 4528056 to Hunt is cited for the conventionality of slitting indefinite length webs into tapes.

§112(a) Support for Recent Amendment
	Applicant amended from “moldable polymer” to “molten polymer.”  There is adequate description in the original disclosure to support the change:

    PNG
    media_image4.png
    133
    503
    media_image4.png
    Greyscale

[0048] or 

    PNG
    media_image5.png
    75
    493
    media_image5.png
    Greyscale

[0117].

§112(a) Objection / Rejection which is Substantially Related to Patentability
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Objection is made to the specification, and Claims 8 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
Per claim 8, while the original disclosure provides adequate descriptive support for providing to the first cylindrical roll 1202 a polymer film 1280 capable of being heated, e.g., by heater 1270, so as to be rendered moldable on the first cylindrical roll (Fig 32, 33 and [151]),   

    PNG
    media_image6.png
    1059
    958
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    157
    494
    media_image7.png
    Greyscale


it does not provide an adequate description of the first cylindrical roll being initially provided with a molten polymer film.  The disclosed embodiments in which molten polymer is provided to, i.e., brought into physical contact with, the first cylindrical roll are not polymer films.  See, for example, Applicant’s having drawn a distinction between the embossing embodiment in which “film is applied to the mold” (the Fig 32 – 33 embodiment) and the “previous embodiments [in which] a molten polymer is applied to the mold” [0151].  While the applied film may be melted1 and rendered molten after its 
	Claim 9 is rejected for the same reasons as claim 8 insofar as claim 9 does not cure claim 8’s §112(a) issue.  Moreover, insofar as it appears that claim 9 seeks to cover the “film 1130” and “molten polymer 1110” embodiment depicted at Fig 28 – 29, please note that [0150] does not describe the polymer material applied to the first cylindrical roll 1102 as a molten polymer “film” but rather as “molten polymer 1110” or as “first polymeric material 1110.”

    PNG
    media_image9.png
    1382
    878
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    576
    494
    media_image10.png
    Greyscale



Rejections Based on Prior Art
Claims 1 – 7, 12, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy.
Claims Murthy describes application of a molten polymer to the nip (at a first angular position) formed between a structured cooling roll and a carrier film supported by a counter roll.  Murthy at page 06KM02-3.  The resulting nanostructures in the structured foil were cylindrical pillars having a diameter of 40 nm and a height of 100 nm.  Murthy at page 06KM02-4.  The structured foil separates from the structured cooling roll at a second angular position.  An array of such nanopillars spaced P(itch?) = 120 nm apart was formed.  Applicant’s “nanofibers” read on Murthy’s “nanopillars” insofar as the form are not defined by a minimal L/D aspect ratio.

    PNG
    media_image11.png
    259
    518
    media_image11.png
    Greyscale



s 1 – 2, 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160222345 to Hofmeister in view of USP 20030099808 to Coyle and Murthy, alone or further in view of one of USP 6540863 to Kenney, USP 4794028 to Fischer, and USP 3312583 to Rochlis.
USP 20160222345 to Hofmeister describes making a film comprising an array of polymeric nanofibers from a nanohole-bearing fused silica block cut from a silica wafer, e.g., 22 mm x 22 mm [0068].

    PNG
    media_image12.png
    351
    411
    media_image12.png
    Greyscale

The mold was treated with a release agent.  A discrete solid film of synthetic polymer, e,g, PCL [0007], was hot pressed into the mold and separated therefrom upon cooling.
USP 20030099808 to Coyle describes a “great economic advantage” of producing indefinite length films using a polymer melt extruded at the nip of a pair of rollers from which film discrete polymer articles are cut.

    PNG
    media_image13.png
    566
    798
    media_image13.png
    Greyscale
   
    PNG
    media_image14.png
    116
    452
    media_image14.png
    Greyscale

Rollers 8 and 10 may be offset 0º - 30º above horizontal.  
USP 6540863 to Kenney describes a polymer melt casting method to form indefinite length ribbons of hook elements for use, for example, in a hook-and-loop fastener assembly, wherein the hooks 816 are continuously formed in the holes (“cavities 811”) of the casting drum [col 8]. 

    PNG
    media_image15.png
    88
    468
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    419
    740
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    336
    743
    media_image17.png
    Greyscale
 

    PNG
    media_image18.png
    451
    536
    media_image18.png
    Greyscale

An alternative embodiment having but one polymer layer is more clearly shown in USP 4794028 to Fischer:

    PNG
    media_image19.png
    244
    471
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    1312
    630
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    354
    1095
    media_image21.png
    Greyscale
 
USP 3312583 to Rochlis describes a conceptually similar approach as that of Kenney or Fischer.

    PNG
    media_image22.png
    830
    780
    media_image22.png
    Greyscale


It would have been obvious to have fabricated an indefinite length ribbon of arrays of nanofilaments using a melt casting process reliant on a nanohole-laden casting drum in order to achieve great economic advantage over the nanofilament 
It would have been obvious to have controlled the temperature of the casting roll in which the nanofibers are formed to enable separation of the film and fibers from the nanofiber cavities of the casting roll in view of Murthy’s disclosure of a chilled casting roller.

Claims 3 – 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160222345 to Hofmeister, USP 20030099808 to Coyle, and Murthy alone or further in view of one of USP 6540863 to Kenney, USP 4794028 to Fischer, and USP 3312583 to Rochlis, as applied to claim 1 above, further in view of USP 20130149405 to Kazama.
USP 20130149405 to Kazama describes a film forming method in which extruded melted polymer is first contacted with a cooling drum 5 before being advanced into the nip formed by roller 5 and roller 6.  It would have been obvious to have provided 

    PNG
    media_image23.png
    793
    758
    media_image23.png
    Greyscale

cooling to the roller that first contacts the molten polymer, the second polymer-contacting roller, or any combination of rollers to one degree of cooling or another sufficient to cool the nanofilaments adequately to enable extraction of the monofilaments from the filament-forming roller.  Insofar as temperature is a known result-effective process variable for the structure-forming process of Hofmeister or of Kenney, Fischer, or Rochlis, it would have been obvious ot have optimized the selection of cooling rollers, and the degree of cooling, to effect a successful nanofiber removal process.
Claims 5 – 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160222345 to Hofmeister, USP 20030099808 to Coyle, and Murthy alone or further in view of one of USP 6540863 to Kenney and USP 4794028 to Fischer, as applied to claim 1 above, and USP 20130149405 to Kazama, as applied to claim 3 above, further in view of USP 3312583 to Rochlis.


    PNG
    media_image24.png
    231
    218
    media_image24.png
    Greyscale

Per claim 7, it would have been obvious to have selected a moldable polymer having a good flow properties (viscosity, etc.) at relatively molten temperatures to facilitate the molding of nanofibers.  It would have been obvious to have selected a polymer for the backing or urging film with a higher melting or softening point than the polymer from which the nanofibers are molded, higher strength, and good adhesion to the nanofiber polymer.  The skilled artisan would have understood the performance characteristics required of each layer would help inform selection of the appropriate polymers for each layer. 

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160222345 to Hofmeister, USP 20030099808 to Coyle, and Murthy alone or further in view of one of USP 6540863 to Kenney, USP 4794028 to Fischer, and USP .
	Given the narrow width of the Hofmeister film, it would have been obvious to have made a relatively wide web of nanofiber film by the Hofmeister method as modified by Coyle above, and then to have employed conventional indefinite length film- or web-converting methods, such as slitting, to continuously form narrow films from the wider web, as suggested by USP 20030148691 to Pelham (claim 33).
 
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160222345 to Hofmeister, USP 20030099808 to Coyle, and Murthy alone or further in view of one of USP 6540863 to Kenney and USP 4794028 to Fischer, as applied to claim 12 above, further in view of USP 3312583 to Rochlis.
Rochlis suggests using a film 128 to facilitate urging the molten polymer into the cavities of the forming roll.  A laminate 124 results.  It would have been obvious to have employed a forming film, such as film 128 of Rochlis in the method of Hofmeister as modified by Coyle and Kazama (alone or further in view of Kenney or Fischer), as suggested by Rochlis.

    PNG
    media_image24.png
    231
    218
    media_image24.png
    Greyscale



Claims 8 – 9 
	Claims 8 – 9 are not rejected over prior art because doing so would constitute and advisory opinion as to the novelty and obviousness of an invention that applicant does not appear to have invented and disclosed in a manner compliant with §112(a).  Applicant should not misconstrue the absence of a prior art rejection as an indication that claims 8 – 9 are allowable over the prior art.

Response to Arguments
	Applicant’s Rule 132 affidavit traverses the examiner’s legal conclusion, based on facts supported by the record, that the pending claims are not allowable for obviousness over the prior art per 35 U.S.C. §103.
	The affiant is clearly a qualified expert in the relevant field of technology to address technical matters.  Lacking any documented credentials in the patent law field, the examiner considered but finds little persuasive merit in affiant’s conclusion as to legal questions, e.g., §103 obviousness.  Due regard was given to affiant’s statements regarding predicate technical facts upon which a §103 legal conclusion must be based. 

	Affiant’s remarks at 11 implying a relevant distinction between “micron scale” and “nanoscale” are unpersuasive given Applicant’s understanding of how large a nanofiber can be, i.e., a fiber no smaller than 1 μm at any cross section along its length.
	Several of Affiant’s assertions relate to the molecular interaction distance.  Per Affiant’s point 18, the molecular interaction distance for polymers ranges from “ten to a couple hundred nanometers.”  By this measure, the size of Applicant’s nanofibers which can be nowhere thinner than 1000 nm does not approach the molecular interaction distance of polymers.
	Affiant’s point 21 regarding the “numerous challenges” of molten polymer flow applied to a rotating surface may indeed test one’s understanding of complex flow system, and render predictive modeling of such flows difficult, but that has not 
	Affiant’s disclosure of Murthy’s (p 485, right column) continuous process applying molten polymer to the nip of a rotating cylinder mold to impart 120 nm-diameter nanofibers to a continuous indefinite length polymer web.  None of Applicant’s claims require a specified height:diameter aspect ratio, so affiant’s remarks about Murthy’s not describing “elongate fibers” is not probative of allowability of the claimed subject matter.
	In light of Murthy, the person having ordinary skill in the art would have expected success modifying Hofmeister’s batch rectilinear hot press method to a continuous cylindrical roll fabrication method. 
	The rejections of record were adopted after careful consideration of Applicant’s responsive Remarks including those regarding Exhibit I (another Murthy reference) found at pages 11 – 12 of the Response filed 9/6/2021.
	Insofar as Applicant did not file an IDS Form-1449, the references cited as exhibits to the Affidavit Filed Under 37 CFR 1.132 will not be printed on the face of any patent which may issue from this application unless independently cited by the Examiner on a Notice of References Cited Form-892.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0151]
        
    PNG
    media_image8.png
    93
    490
    media_image8.png
    Greyscale